Citation Nr: 1419274	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-08 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 10 percent for lumbosacral strain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from June to October 2000.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The claim requires further development before being decided on appeal, so the Board is remanding the claim to the Agency of Original Jurisdiction (AOJ).


REMAND

As the Veteran was last provided a VA examination for his lumbosacral strain in May 2009, nearly five years ago, and the subsequent statements from him and his representative along with an April 2009 private MRI report suggest a possible worsening of symptoms - including thoracolumbar levoscoliosis, lumbar disc bulges and reports of muscle spasm causing scoliosis - another examination is needed reassessing the severity of this service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

In addition, as the file reflects the Veteran has received ongoing treatment from VA, and that the most recent VA medical records in the file are from May 2009, all more recent records also need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies as potentially relevant to this claim for a higher rating for his low back disability, including especially all outstanding VA medical records since May 2009.  The amount of effort needed to be expended on obtaining all identified records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain identified records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination of the Veteran's lumbar spine reassessing the severity of his service-connected low back disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The examination report is to contain a notation that the examiner reviewed the claims file, to include:  (1) the April 2009 MRI of the lumbar spine; (2) the report of the May 2009 VA examination; and (3) the Veteran's statements in the June 2009 Notice of Disagreement (NOD) and February 2010 Substantive Appeal (on VA Form 9), indicating that he has scoliosis due to his muscles spasm and that his last VA examination in May 2009 was performed while his disability was in an inactive phase.  

All necessary diagnostic testing and evaluation must be performed.  

The examiner is asked to answer the following:  

Please identify the current symptoms and severity of the Veteran's service-connected lumbosacral strain, including especially:  

(a).  The range of motion of the lumbar spine and where pain begins; 

(b).  The range of motion on repetitive testing, including where pain begins; 

(c).  Whether there is any additional limitation of range of motion or limitation of function or functional loss otherwise, to include due to weakness, fatigability, incoordination, lack of endurance, less movement, etc.; 

(d).  Whether there is objective evidence of painful motion; 

(e).  Whether there is muscle spasm, including based on the Veteran's own report, and whether it is severe enough to cause the thoracolumbar levoscoliosis noted in the private April 2009 MRI report.  If not, please explain.  

(f).  Whether arthritis is present; 

(g).  Whether there are neurological manifestations of the service-connected low back disability; if there are, specify them and describe their severity; and

(h).  Whether there have been any incapacitating episodes in the past 12 months that included bed rest that was specifically prescribed by a physician.  

It is most essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinion is responsive to the applicable rating criteria.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


